DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16612584 filed on 11/11/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The drawings were objected to in the Office Action of 4/1/2022. The drawings failed to show the magnetic bearing support housing 402 coupled to the magnetic bearing device 218. The Applicant filed a new drawings, fig. 8, to showing the limitation. With that, fig. 8 also showing the magnetic bearing device 218 supported in the magnetic bearing housing 402. Further, the drawings failed to show the bearing support housing supporting the rotating shaft. Fig. 8 also showing the magnetic bearing 218 coupled to the magnetic bearing support housing 402 supporting the shaft 208.
The drawings were also objected to for including numerical reference not discussed in the specifications. the Applicant amended fig. 3 to remove such reference.
With that being said, the drawing objections are overcome.
Claims 1 – 20 were indicated allowable in the office action of 4/1/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, Art Unit 2832